DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendments and arguments filed 10/30/2020. Claims 1, 4, 9, 14, 17 and 18 have been amended, claims 7 and 13 have cancelled and claims 21 and 22 have been newly added, thus claims 1-6, 8-12, and 14-22 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin (U.S. PG Pub. 2009/0220222) hereinafter Rabin ‘222 in view of Rabin (U.S. PG Pub. 2006/0196968) hereinafter Rabin ‘968 in view of Leamon (U.S. PG Pub. 2014/0053831) in further view of Eichelman (U.S. Pat. 3,593,710).
Regarding Claim 1, Rabin ‘222 discloses a liquid agent container (Figure 6 device (600)), comprising: a base region, an interior of the base region configured to hold liquid agent (Fig. 6 base region/reservoir (602); liquid to be vaporized (604)); an adapter region (Fig. 6 housing (502) and (504)); and a capillary force vaporizer (CFV) housed in the adapter region (Fig. 6 liquid supply component (306), thermal insulation component (308) porous membrane (102) making up part of the CFV housed within 
The embodiment of figure 6 of Rabin ‘222 does not explicitly disclose supplying an anesthetic; the adapter region including a coupling end configured to couple to a vapor reservoir of a patient breathing circuit to supply agent vaporized by the CFV to a patient. 
However, the embodiment of Figure 7 of Rabin ‘222 teaches the adapter region coupling to a breathing circuit to supply an agent to a patient (Par. [0068] discloses module (610) coupling to adapter (708); Fig. 7 adapter region/ outer housing (502) coupling to adapter (708)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of figure 6 of Rabin ‘222 to incorporate an adapter region coupling to a breathing circuit to a patient as taught by the embodiment of figure 7 of Rabin ‘222. The skilled artisan would have been motivated to make the modification in order to provide the treated air directly to a patient’s breathing circuit.
The modified device of Rabin ‘222 does not teach supplying an anesthetic; the adapter region including a coupling end configured to couple to a vapor reservoir. 
However, Rabin ‘968 teaches the adapter region including a coupling end configured to couple to a vapor reservoir (Par. [0027] teaches a CFV and a chamber to act as a vapor condensation controller; Fig. 5 chamber (504)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate a vapor reservoir as taught by Rabin ‘968. The skilled artisan would have been motivated to make the modification in order to have a holding area that constantly has treated gas available when the patient is in need.
The modified device of Rabin ‘968 does not disclose the use of a liquid anesthetic. 
However, Leamon teaches a temperature based on a concentration of the agent estimated from at least a pressure of the vapor reservoir (Par. [0080] Page 6-7 disclose providing pressurized gas to a patient 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate a temperature based on a concentration of the agent estimated from at least a pressure of the vapor reservoir as taught by Leamon. The skilled artisan would have been motivated to make the modification in order to be able to provide a patient with a gas to help for treating a patient. Further, of ordinary skill will look to ensure the proper concentration is being supplied based on the pressure and temperature. 
The modified device of Rabin 222’ does not disclose vaporizing a liquid anesthetic. 
However, Eichelman teaches vaporizing a liquid anesthetic (Col. 2 lines 63-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate vaporizing a liquid anesthetic as taught by Leamon. The skilled artisan would have been motivated to make the modification in order to be able to anesthetize a patient (Eichelman, Col. 1 lines 4-6).
Regarding Claim 2, the modified device of Rabin ‘222 discloses the coupling end includes a fastener configured to couple to a complementary fastener of the patient breathing circuit (Rabin ‘222 (Fig. 7 inner and outer housing (504) and (502) engaging with a conduit (706)).
Regarding Claim 3, the modified device of Rabin ‘222 further discloses a complementary fastener (Fig. 7 inner and outer housing (504) and (502) engaging with a conduit (706)); 
The modified device of Rabin ‘222 does not disclose the patient breathing circuit includes an anesthesia machine, wherein the complementary fastener comprises a port of the anesthesia machine, and wherein when the adapter region is coupled to the port, the anesthetic agent vaporized by the CFV is configured to flow to a gas passage of the anesthesia machine.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate a vapor reservoir as taught by Rabin ‘968. The skilled artisan would have been motivated to make the modification in order to have a holding that constantly has treated air available when the patient is in need.
Rabin ‘968 does not disclose an anesthesia machine; wherein the complementary fastener comprises a port of the anesthesia machine, and wherein when the adapter region is coupled to the port the anesthetic agent vaporized by the CFV is configured to flow to a gas passage of the anesthesia machine.
Eichelman teaches an anesthesia machine (Fig. 1 anesthesia machine (10)), wherein the complementary fastener comprises a port of the anesthesia machine, and wherein when the adapter region is coupled to the port (Fig. 1 passages (18a); fastener (60) and (62)), the anesthetic agent vaporized by the CFV is configured to flow to a gas passage of the anesthesia machine (Fig. 1 vaporizer chamber (12); Conduit (18); Col. 2 Lines 63-75; Col. 3 Lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate an anesthetic machine as taught by Eichelman. The skilled artisan would have been motivated to make the modification in order to be able to provide a patient with anesthesia to help for treating a patient.
Regarding Claim 4, the modified device of Rabin ‘222 further discloses the adapter region includes an electrical connection configured to electrically couple the heating element of the CFV to the driver (Rabin ‘222, Par. [0069]-Par. [0070] discloses a heater and controlling the heater via a controller). 
The modified device of Rabin ‘222 does not disclose the concentration of vaporized anesthetic agent is estimated from the pressure of the vapor reservoir and further based on a mass flow of fresh gas in the gas passage way and one or more of a temperature of vapor reservoir.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate the concentration of the agent is estimated from the pressure of the vapor reservoir and further based on a mass flow of fresh gas in the gas passage way and one or more of a temperature of vapor reservoir as taught by Leamon. The skilled artisan would have been motivated to make the modification in order to be able to provide a patient with a gas to help for treating a patient. Further, of ordinary skill will look to ensure the proper concentration is being supplied based on the pressure and temperature. 
Regarding Claim 5, the modified device of Rabin ‘222 further discloses the CFV comprises a wick, the wick extending into an interior of the liquid anesthetic agent container (Rabin ‘222, Par. [0063]-Par. [0065] discloses the use of a wick).
Regarding Claim 6, the modified device of Rabin ‘222 does not disclose the driver is positioned at a bottom of the vapor reservoir. 
However, Rabin ‘968 a vapor reservoir (Fig 5. Chamber (504) positioned on top of CFV (502) and thus the driver would be below the chamber (504)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate the drier at the bottom of the vapor reservoir as taught by Rabin ‘968. The placement of the driver has a finite of locations on the device thus it would have been obvious to try and place the driver below the vapor reservoir. 
Regarding claim 8, the modified device of Rabin ‘222 discloses the adapter region forms a neck of the liquid anesthetic agent container (Rabin ‘222, Fig. 7 neck at (704)).
Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Rabin ‘968 in view of Eichelman in further view of Kersey (U.S. Pat. 6,024,087).
Regarding claim 9, Rabin ’222 discloses a system, comprising: a liquid agent container including a base region configured to hold liquid agent (Par. [0069]; Fig. 6 liquid container (602) with a base (not labeled)), an adapter region (Fig. 6 housing (502) and (504)); and a capillary force vaporizer (CFV) housed in the adapter region (Fig.6 liquid supply component (306), thermal insulation component (308) porous membrane (102) making up the CFV housed within outer housing (502) and (504))), the adapter region including a coupling end and a first electrical connector (Par. [0065]; Par. [0067]; Par. [0068]; Fig. 6 adapter region (502) and (504); the device capable of holding an anesthetic agent); and a patient gas machine (Par. [0067]); and the controller storing instructions executable to adjust an amount of power supplied to a heating element of the CFV via the first electrical connector and the second electrical connector (Par. [0070]).
The embodiment of figure 6 of Rabin ‘222 does not disclose a port configured to couple to the coupling end of the liquid agent container.
However, the embodiment of figure 7 of Rabin ‘222 teaches a port configured to couple to the coupling end of the liquid agent container (Fig. 7 coupling end (704), Port (706)) and a second electrical connector configured to couple to the first electrical connector (Fig. 6 first connector (104) second connector (506)).
Rabin ‘222 does not disclose a vapor reservoir or a liquid anesthetic.
However, Rabin ‘968 teaches a vapor reservoir (Par. [0027] teaches a CFV and a chamber to act as a vapor condensation controller; Fig. 5 chamber (504)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate a vapor reservoir as taught by Rabin ‘968. The skilled artisan would have been motivated to make the modification in order to have a holding that constantly has treated air available when the patient is in need.

However, Eichelman teaches a liquid anesthetic and a pressure regulator valve downstream of the vaporizer chamber (Col. 2 Lines 63-75 –Col. 3 Lines 1-7; Fig. 1 vaporizing chamber (12) and pressure regulator (26)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate an anesthetic and a pressure regulator valve positioned downstream of the vaporizing chamber as taught by Eichelman. The skilled artisan would have been motivated to make the modification in order to be able to provide a patient with the correct amount of anesthesia to help for treating a patient.
The modified device of Rabin ‘222 does not disclose that the pressure regulator valve is a proportional valve.
However, Kersey teaches a proportional valve and adjust a position of the proportional valve (Col. 5 lines 10-42 discloses using a proportional valve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rabin ‘222 to modify the pressure regulator to be a proportional valve as taught by Kersey. The skilled artisan would have been motivated to make the modification in order to be able to provide to adjust the amount of gas being supplied to a patient. 
Regarding Claim 10, the modified device of Rabin ‘222 does not disclose the patient gas machine comprises an anesthesia machine.
However, Eichelman teaches an anesthesia machine (Fig. 1 anesthesia machine (10)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate an anesthetic machine as taught by Eichelman. The skilled artisan would have been motivated to make the modification in order to be able to provide a patient with anesthesia to help for treating a patient.
Regarding Claim 11, the modified device of Rabin ‘222 discloses the patient gas machine comprises a ventilator (Rabin ‘222, Par. [0067]).
Claim 12, 14 and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Rabin ‘968 in view of Eichelman in further view of Kersey as applied to claim 9 in further view of Falb (U.S. Pat. 4,693,853).
Regarding claim 12, the modified device of Rabin ‘222 discloses the patient gas machine includes a gas passage configured to flow fresh gas and adapted to fluidically couple to an outlet of CFV (Rabin ‘222, Par. [0068]; outlet (412) gas passage (706) and (712) coupled at (710)).
The modified device of Rabin ‘222 does not disclose the patient gas machine further including at least one sensor coupled to the gas passage.
Falb teaches the patient gas machine further including at least one sensor coupled to the gas passage (Col. 3 Lines 33-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate a sensor as taught by Falb. The skilled artisan would have been motivated to make the modification in order to ensure the temperature of the gas is at the proper temperature when the anesthetic is supplied to a patient.
Regarding claim 14, the modified device of Rabin ‘222 discloses adjusting the amount of power supplied to the heating element (Rabin ‘222, Par. [0070]) 
The modified device of Rabin ‘222 does not disclose that the adjustment in temperature is based on the output from the at least one sensor.
Falb teaches the controller stores instructions executable to adjust a temperature of the heating element based on output from the at least one sensor (Col. 1 Lines 18-43 and Col. 3, lines 33-37; temperature-dependent control unit via a temperature sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to adjust the temperature based on the output from the at least one sensor as taught by Falb. The skilled artisan would have been motivated to .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Rabin ‘968 in further view of Eichelman in further view of Kersey in further view of Falb as applied to claim 9, 12 and14 in further view of Huang (U.S. Pat. 7,788,901) and Jones (U.S. Pat. 4,067,935).
Regarding claim 15, the modified device of Rabin ‘222 does not disclose the at least one sensor comprises a mass flow sensor, and wherein the instructions are executable to adjust the temperature of the heating element responsive to an estimated concentration of vaporized anesthetic agent differing from a set point concentration, the estimated concentration of vaporized anesthetic agent determined at least in part from the output of the mass flow sensor.
However, Huang teaches at least one sensor comprises a mass flow sensor (Col. 4 Lines 6-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate a mass flow sensor as taught by Huang. The skilled artisan would have been motivated to make the modification in order to determine in an accurate way the amount of air entering the device due to the temperature and pressure changing the air density.
Huang does not explicitly disclose the instructions are executable to adjust the temperature of the heating element responsive to an estimated concentration of vaporized anesthetic agent differing from a set point concentration, the estimated concentration of vaporized anesthetic agent determined at least in part from the output of the mass flow sensor.
However, Jones teaches the instructions are executable to adjust the temperature of the heating element responsive to an estimated concentration of vaporized anesthetic agent differing from a set point concentration, the estimated concentration of vaporized anesthetic agent determined at least in part from the output of the mass flow sensor (Col. 7 Lines 55-68 and Col. 8 Lines 1-11).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Rabin ‘968 in view of Eichelman in further view of Kersey in further view Falb as applied to claim 9 and 12-14 in further view of Ishikawa (U.S. Pat. 6,308,572) and Jones (U.S. Pat. 4,067,935).
Regarding claim 16, the modified device of Rabin ‘222 disclose the at least one sensor comprises a concentration sensor, and wherein the instructions are executable to adjust the temperature of the heating element responsive to a measured concentration of vaporized anesthetic agent differing from a set point concentration
However, Ishikawa teaches a concentration sensor (Col. 3 Lines 31-53).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate to incorporate a concentration sensor as taught by Ishikawa. The skilled artisan would have been motivated to make the modification in order to determine in an accurate way to determine the amount of anesthetic being supplied to a patient in order to prevent over medication.
Ishikawa does not explicitly teach the instructions are executable to adjust the temperature of the heating element responsive to a measured concentration of vaporized anesthetic agent differing from a set point concentration.
However, Jones teaches adjust the temperature of the heating element responsive to a measured concentration of vaporized anesthetic agent differing from a set point concentration. (Col. 7 Lines 55-68 and Col. 8 Lines 1-11).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Heidschmidt (U.S. PG Pub 2016/0175555) in further view of Kersey.
Regarding claim 17, Rabin ‘222 discloses a system, comprising: a liquid anesthetic agent container including a base region and an interior configured to hold liquid anesthetic agent (Figure 6 device (600); Fig. 6 base region/reservoir (602); liquid to be vaporized (604));Page 8 of 20Application No. 15/721,650Application Filing Date: September 29, 2017 Docket No. 320448-1a capillary force vaporizer (CFV) housed in an adapter configured to couple to the base region, the CFV including a heating element (Fig.6 liquid supply component (306), thermal insulation component (308) porous membrane (102) making up the CFV housed within outer housing (502) and (504); Par. [0065]; Par. [0069]; Par. [0070] discloses a heater and controlling the heater via a controller); a vapor reservoir coupled to the adapter (Par. [0062] discloses a removable liquid reservoir thus coupling to the adapter; Fig. 6 liquid reservoir (602) and adapter region (502) and (504)); 
The embodiment of figure 6 of Rabin ‘222 does not explicitly disclose a gas passage configured to flow fresh gas, the gas passage fluidically coupled to the vapor reservoir at a first junction; at least one sensor coupled to the gas passage; and a controller storing non-transitory instructions executable to: determine a concentration of vaporized anesthetic agent in the gas passage downstream of the vapor reservoir based on output from the at least one sensor;  and adjust a temperature of the heating element based on a difference between the determined concentration and a set-point concentration.
However, the embodiment of Figure 7 of Rabin ‘222 teaches a gas passage configured to flow fresh gas, the gas passage fluidically coupled to the vapor reservoir (Fig. 7 shows air passage between 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of figure 6 of Rabin ‘222 to incorporate a gas passage for the flow of gas a patient as taught by the embodiment of figure 7 of Rabin ‘222. The skilled artisan would have been motivated to make the modification in order to provide the treated air directly to a patient’s breathing circuit.
Rabin ‘222 does not disclose at least one sensor coupled to the gas passage; determine a concentration of vaporized anesthetic agent in the gas passage downstream of the vapor reservoir based on output from the at least one sensor; and adjust a temperature of the heating element based on a difference between the determined concentration and a set-point concentration.
However, Heidschmidt teaches at least one sensor coupled to the gas passage; determine a concentration of vaporized anesthetic agent in the gas passage downstream of the vapor reservoir based on output from the at least one sensor; and adjust a temperature of the heating element based on a difference between the determined concentration and a set-point concentration (Par. [0018] and Par. [0028] teach determining a concentration and adjusting the concentration based on the concentration readings and Par. [0028] discloses a sensor can be provided for detecting anesthetic concentration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rabin ‘222 to incorporate a concentration sensor and adjusting the temperature based on the difference of the set point concentration and actual concentration. The skilled artisan would have been motivated to make the modification in order to provide an accurate amount of treated gas to patient. 
The modified device of Rabin ‘222 does not disclose a proportional valve and adjust a position of the proportional valve based on user input.
However, Kersey teaches a proportional valve and adjust a position of the proportional valve based on user input (Col. 5 lines 10-42 discloses using a proportional valve).
. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Heidschmidt in view of Kersey as applied to claim 17, in further view of Robel.
Regarding claim 18, the modified device of Rabin ‘222 discloses a concentration sensor positioned in the gas passage downstream of the vapor reservoir (Heidschmidt, Par. [0028] discloses a sensor can be provided for detecting anesthetic concentration).
The modified device of Rabin ‘222 does not disclose adjusting the position of the proportional valve based on user input, the temperature of the heating element and/or the pressure of the vapor reservoir comprises adjusting the position of the proportional valve based on the pressure of the vapor reservoir to maintain the pressure of the vapor reservoir below a maximum pressure above which condensation of the vaporized anesthetic agent occurs.
However, Kersey teaches a proportional valve being adjust based on user input and airflow pressure (Col. 5 lines 10-42 discloses using a proportional valve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rabin ‘222 to modify the pressure regulator to be a proportional valve as taught by Kersey. The skilled artisan would have been motivated to make the modification in order to be able to provide a proper gas mixture concentration to a patient and to adjust the amount of gas being supplied to a patient. 
Robel teaches (Par. [0006] discloses vapor pressure and concentration changes with temperature. Thus, for a target or dialed concentration and pressure the temperature will need to be adjusted)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to incorporate vaporizing a liquid anesthetic and a temperature based on a concentration of the vaporized anesthetic agent estimated from at least a . 
	Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Heidschmidt in view of Kersey as applied to claim 17, in further view of Ishikawa (U.S. Pat. 6,308,572).
Regarding claim 19, the modified device of Rabin ‘222 does not disclose at least one sensor comprises a first ultrasonic sensor positioned in the gas passage upstream of the vapor reservoir and a second ultrasonic sensor positioned in the gas passage downstream of the vapor reservoir.
Ishikawa teaches a first ultrasonic sensor positioned in the gas passage upstream of the vapor reservoir and a second ultrasonic sensor positioned in the gas passage downstream of the vapor reservoir (Col. 12 Lines 49-55; Col 13 Lines 9-30; Fig. 1 gas concentration sensor (21), (22), (23) and (24)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabin in view of Jones to incorporate an ultrasonic sensor as taught by Ishikawa. The skilled artisan would have been motivated to make the modification in order to use purge gas as a portion of main fuel for combustion during the starting of a system, optimum control of purge gas supply through highly accurate measurement of purge gas concentration is very important (Ishikawa Col. 1 Lines 32-37).
Regarding claim 20, the modified device of Rabin ‘222 does not disclose the instructions are executable to determine the concentration of the vaporized anesthetic agent by: determining a first speed of sound in the gas passage upstream of the vapor reservoir based on output from the first ultrasonic sensor; determining a second speed of sound in the gas passage downstream of the vapor reservoir based on output from the second ultrasonic sensor; and determining the concentration of the vaporized anesthetic agent based on a difference between the first speed of sound and the second speed of sound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabin in view of Jones to incorporate an ultrasonic sensor and determine the concentration as taught by Ishikawa. The skilled artisan would have been motivated to make the modification in order to use purge gas as a portion of main fuel for combustion during the starting of a system, optimum control of purge gas supply through highly accurate measurement of purge gas concentration is very important (Ishikawa Col. 1 Lines 32-37).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Rabin ‘968 in view of Eichelman in further view of Kersey in further view of Falb as applied to claim 14, in further view of Olesen (U.S. Pat. 4,406,302).
Regarding claim 22, the modified device of Rabin ‘222 further discloses the instructions are further executable to initiate the supply of power to the heating element to activate the heating element (Rabin ‘222 Par. [0070] discloses the flow rate being proportional to the input power level of the heater) while the proportional valve is closed and open the proportional valve (Kersey, Col. 5 lines 10-42 discloses using a proportional valve, to adjust the concentration of a gas mixture thus, is capable of opening and closing the valve based on the flow and pressure).
The modified device of Rabin ‘222 does not explicitly disclose a valve opening and closing based on a threshold pressure.
However, Olesen teaches a valve opening and closing based on a threshold pressure (Col. 5 lines 55-60 discloses the opening of a valve based on a threshold pressure).
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rabin ‘222 in view of Rabin ‘968 in view of Eichelman in further view of Kersey in further view of Falb (U.S. Pat. 4,693,853) as applied to claim 14, in further view of Weinstein (U.S. PG Pub. 2007/0137646).
Regarding claim 21, the modified device of Rabin ‘222 further discloses adjustments made in response to the temperature of the heating element reaching a maximum temperature (Rabin ‘222 Par. [0070] discloses a power supply and temperature sensing capability, with particular importance of determining the type of power supply and desired vaporization rate, thus the heater must have a range (minimum and maximum temperature) in order to meet the desired vaporization rate); and adjusting the position of the proportional valve (Kersey, Col. 5 lines 10-42 discloses adjusting a proportional valve, in order to deliver the desired gas concentration); 
The modified device does not disclose a direct relationship between temperature and the proportional valve.
However, Weinstein teaches a direct relationship between temperature and controlling the rate of gas flow to provide the desired concentration (Par. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify device of Rabin ‘222 to have a direct relationship between temperature and controlling the rate of gas flow as taught by Weinstein with the proportional valve. The skilled artisan would have been motivated to make the modification in order to ensure desired concentration.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        2/6/2021€

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785